Dick, J.
A proceeding in bastardy, is a civil action, as distinguished from a criminal action: Const. Art. IY, s. 1.
Under the Code of Civil Procedure, it is a special proceeding, as distinguished from a civil action proper. In such special proceeding a party may be examined as a witness in his own behalf: O. O. P. §§ 342-3; State v. Waldrop, 63 N. C. 507; State v. Pate, Bus. 244.
There was error in the ruling of his Honor, and there must be a venire de novo upon the issues submitted.
Let this be certified.
Per Curiam. Venire de novo..